Citation Nr: 0214125	
Decision Date: 10/10/02    Archive Date: 10/17/02	

DOCKET NO.  00-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $28,829.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1964 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Atlanta, Georgia, 
that denied the veteran's request for waiver of recovery of 
an overpayment in the calculated amount of $28,829 on the 
basis that there was bad faith on the part of the veteran in 
creating the overpayment.

An October 2001 Board decision determined that the veteran's 
actions did not constitute fraud, misrepresentation, or bad 
faith and, to this extent, granted the veteran's appeal, 
remanding for consideration of whether collection of the 
overpayment, in the calculated amount of $28,829, would be 
contrary to the standard of equity and good conscience.


FINDING OF FACT

There was minimal fault on the part of the veteran in 
creating the overpayment and no fault on the part of VA in 
creating the overpayment, the veteran did not change his 
position to his detriment in reliance on VA disability 
pension, failure to make restitution would result in an 
unfair gain to the veteran and recovery of the overpayment 
would not result in undue hardship or defeat the purpose of 
the benefit.



CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$28,829 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is not applicable 
to this appeal Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
advising them of the criteria upon which waiver of recovery 
of an overpayment is based, the evidence considered, and the 
reasons for the decision reached.  The veteran has been 
afforded personal hearings and the opportunity to submit 
financial data.  

In a formal pension application, received in May 1995, the 
veteran reported that he was married and living with his 
spouse, and that his spouse had no income or assets.

An October 1995 RO decision granted a permanent and total 
rating for nonservice-connected pension purposes.  By 
official letter, dated in October 1995, the veteran was 
notified of his pension award.  The letter informed him that 
the award was based on annual countable income of the veteran 
in the amount of $2,281 and zero countable income of his 
spouse.  He was informed that benefits for his spouse were 
included.  The letter informed him of the maximum annual 
pension rate and notified him that his rate of pension was 
directly related to his family's income, including his income 
and that of any dependents.  He was informed that adjustments 
must be made whenever there were changes in his family income 
and he must immediately notify the VA of income which was 
received from any source other than that shown in the letter.  
He must also report any changes in the income amount shown on 
the letter.  Failure to promptly inform the VA of income 
changes could result in an overpayment that would have to be 
repaid.

In an April 1996 statement, signed by the veteran's spouse, 
the income of $2,881 was questioned.  A May 1996 VA response 
explained how the amount was arrived at.

An eligibility verification report, received in May 1996, 
reflects that the veteran was married and living with his 
spouse.  It indicates that the only income was the veteran's 
Social Security and that the veteran's spouse had no income.

An august 1996 VA examination report reflects that the 
veteran traveled to the exam with his wife.

A September 1996 letter from the veteran's spouse reflects 
that she had returned to work.

An eligibility verification report, received in March 1997, 
reflects that the veteran was married and living with his 
spouse and that his spouse had no income, with the only 
family income being the veteran's Social Security.

An eligibility verification report, received in January 1998, 
continued to reflect that the veteran was married and living 
with his spouse and does not indicate that his spouse had any 
income.

A January 1999 statement from the veteran indicates that he 
was separated from his spouse, but a subsequent statement, 
filed chronologically in the file between documents dated in 
April and June 1999, indicates that he and his wife were 
still married and not living separately.

A June 1999 statement from the veteran's spouse reflects that 
the veteran had difficulty managing his finances and 
sometimes forgot to pay their major monthly obligations such 
as their mortgage.  The veteran would not permit her to 
assist him in handling the funds.

VA treatment records, dated in 1998 and 1999, reflect that 
the veteran and his spouse remain married and shared a home, 
and that the veteran would not let his spouse assist him in 
managing the funds and bills, but that he forgot to pay major 
debts.

A financial status report, received in April 1999, reflects 
that the veteran's total monthly family income consisted of 
$1,100 for himself and $470 for his spouse, for a total net 
monthly income of $1,570.  Monthly expenses were reported as 
$512 for rent or mortgage, $400 for food, $250 for utilities 
and heat, and $200 for telephone, cable TV, clothing and 
insurance, for a total monthly expense of $1,362.  Assets 
were reported as $100 for cash on hand, $4,000 for 
automobile, and $64,000 for real estate.  Total contract debt 
was indicated to be $6,500, with a total monthly payment of 
$419.  The reported net monthly cash flow of $208 does not 
appear to have considered the monthly contract debt of $419.

During a March 2000 hearing the veteran initially reported 
that he was not living with his wife, but then indicated that 
they resided in the same home but slept in separate rooms.  
He indicted that he did not know that his wife worked.

A financial status report, received in November 2001, 
reflects that the veteran reported that his total monthly 
income was $735 and that his total expenses were $608 for 
rent or mortgage, $350 for food, and $360 for utilities and 
heat, for a total monthly expense of $1,318.  He indicated 
that he had past due contract debts of $6,000 and no assets.  
He reported that the $6,000 was money he had borrowed within 
the last 2 years when his VA check was terminated.

The report of a March 2002 VA field examination reflects that 
the veteran's spouse was surprised to hear that the veteran 
was claiming that they were separated.  She indicated that 
she had returned to work in 1996 and produced information 
indicating that in 2001, her earnings were $16,719.  She 
indicated that with the current household bill, credit card 
payments, car insurance, transportation and food expense she 
had little money left.  She reported that she had no savings.  
The veteran indicated that he considered himself separated 
from his spouse because they were sleeping in separate 
bedrooms.  He reported that he paid the mortgage of $608 per 
month and that he paid the utility bill of $300 per month.  
The property where he and his spouse resided was valued at 
$75,000.  He indicated that his children helped make up the 
difference in the deficit between what he reported his 
expenses were and what his income was.  The field examiner 
indicated that the veteran's mental state was marginal.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, an whether 
reliance on VA benefits resulted in relinquishment of 
a valuable right (i.e., changing position to one's 
detriment).  38 C.F.R. § 1.965(a).

The evidence reflects that when the veteran was initially 
awarded improved disability pension he was informed by 
official letter that he must immediately report any changes 
in dependency and in family income, as well as being informed 
that income of dependents would be considered and that he had 
been awarded additional benefits based upon his spouse.  He 
was also informed of what income his VA pension was based 
upon.  However, the record reflects that the veteran had 
suffered a stroke and the record continues to reflect that 
his mental condition is somewhat limited.  Therefore, while 
the veteran's spouse did inform VA of some change in their 
income, the veteran failed to promptly inform VA of further 
significant change in family income, instead reporting that 
his spouse had no income and that he remained married and 
living with his spouse.  The record does not indicate that 
there was any fault on the part of the VA in the creation of 
the overpayment in the calculated amount of $28,829.  
Although it was the veteran's failure to report the change in 
income, with consideration of the veteran's mental state, the 
Board concludes that there was only small fault on the part 
of the veteran in creating the overpayment in the calculated 
amount of $28,829.

Although the veteran has made statements that he does not 
live with his spouse, he indicates that this is his 
interpretation because they sleep in separate bedrooms.  All 
of the evidence of record indicates that they continue to 
reside in the same home.  Therefore, a preponderance of the 
evidence supports a finding that the veteran and his spouse 
continue to reside in the same home.

The veteran asserts that he does not have access to his 
spouse's income and that recovery of the overpayment would 
cause him financial hardship.  Therefore, his spouse's income 
should not be considered in determining whether recovery of 
the overpayment would cause him unnecessary hardship.  
Although the veteran's November 2001 financial status report 
does not indicate that any of the spouse's income was 
available, the April 1999 financial status report reflects 
that the spouse's income was reported as being available to 
pay family expenses.  Further, the March 2002 VA field 
examination report reflects that the spouse reported that her 
income was used to pay household bills, including credit card 
payments, car insurance, transportation, and food expense.  
She also reported, that in 2001, she earned $16,719.  This 
would equate to an approximate monthly income of $1,393.  In 
light of the veteran's limited mental capacity, and prior 
statements of record indicating that he has difficulty in 
managing money, the Board concludes that the veteran's 
spouse's statements regarding the use of her earnings to pay 
household expenses is of greater probative weight than the 
veteran's statement indicating that it is his income that is 
used exclusively to pay household expenses.  Therefore, the 
Board concludes that a preponderance of the evidence supports 
a finding that the spouse's income is available and is used 
to pay for the basic necessities of life for the veteran and 
his spouse.

The spouse has reported that her 2001 income was $16,719.  
This would equate to approximately $1,393 per month.  The 
veteran has reported that his monthly income is $735.  
Therefore, the total monthly family income is approximately 
$2,100.  The veteran has most recently reported that he has 
monthly expenses of $1,318.  His report did not include the 
$200 previously reported for telephone, cable TV, clothing 
and insurance.  Neither did it include the $419 previously 
reported for contract debt.  While the contract debt may have 
been reduced some, even with consideration of an additional 
$419 for contract debt and $200 for the other mentioned 
expenses, the veteran's monthly expenses are $2,037, less 
than his total monthly income.  With consideration that the 
contract debt will be retired his monthly income will exceed 
his expenses to an even greater degree.  Further, it is 
reasonable that he be required to pay Government debt as it 
is reasonable that he be required to pay private debt.  
Therefore, he would still be able to have a positive monthly 
cash flow even after making payments on his overpayment and 
requiring repayment of the overpayment would not deprive the 
veteran of the basic necessities of life or defeat the 
purpose for which the pension benefits were intended, i.e., 
recovery could be made from the veteran's monies which are in 
excess of that spent on the basic necessities of life without 
depriving him of the ability to meet his ongoing expenses.

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA pension, i.e., there 
is no indication that he has incurred additional obligation 
in reliance upon the VA pension he was receiving.  The record 
reflects that the veteran and his spouse have been and 
continue to be in receipt of substantial monthly income.  
Failure to make restitution would result in unfair gain of 
the veteran as his family income has undergone a substantial 
increase with his spouse's employment during the time that 
the overpayment was being created.  On the basis of the above 
analysis, and after consideration of all of the factors, a 
preponderance of the evidence demonstrates that recovery of 
the debt in question would not be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $28,829, is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

